DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on March 2, 2022. Claims 1, 19, and 20 have been amended. Claim 13 has been canceled. Claim 21 has been added. Claim 20 has been withdrawn. Claims 1-12 and 14-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the subject matter “ablutionary fitting” does not include a reference number in both the specification the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for use with an ablutionary fitting” that the element “ablutionary fitting” is not positively recited as part of the flow dispersion device (Claimed invention) and is considered as a functional limitation by the Examiner. The claim later recites “wherein the flow dispersion device is removably coupled to the ablutionary fitting” that continues to recite the element “ablutionary fitting” is not part of the claimed invention. However, the Applicant’s arguments filed on March 2, 2022 argued that the ablutionary fitting is a claimed limitation. The Examiner is unsure whether the ablutionary fitting is part of the claimed invention or merely a functional limitation for the flow dispersion device to be intended use with. Therefore, the Examiner cannot determine the scope of the claim. In order to overcome the 112(b) rejection, it is suggested to amend the claim by positively claiming the ablutionary fitting  as part of the invention. For example, Claim 1 should include -apparatus comprising a ablutionary fitting and a flow dispersion device-.
For at least the reason above, claim 19 is also rejected under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-12, 14-18 and 21 are also rejected under35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tayenaka et al. (US 2016/0258144 A1).
With regard to claim 1, Tayenaka teaches a flow dispersion device for use with an ablutionary fitting having an outlet providing a water stream (Fig. 2A), the flow dispersion device (100) comprising: a data storage medium (random access memory “RAM”, Para. [0160]) arranged to store computer readable information defining one or more spray characteristics (Para. [0038, 0158]); wherein the flow dispersion device (100) is removably coupled to the ablutionary fitting (101/202/220/207/155, Fig. 3A-B) such that the flow dispersion device (100) is arranged to disperse the water stream into a water spray; wherein the data storage medium is readable by the ablutionary fitting (202) to control the water spray according to the one or more stored spray characteristics; and wherein the one or more spray characteristics define properties of the water spray selected from the group consisting of: i) a flow rate of at least part of the water making up the water spray; and ii) a spray pattern of at least part of the water spray (Claims 17 and 18).
With regard to claim 2, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the data storage medium (random access memory) is arranged to communicate with a reader (solenoid, Para. [0097]) provided on the ablutionary fitting (220, Fig. 3B-6).
With regard to claim 3, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 2 above. Tayenaka further discloses the data storage medium (random access memory) is arranged to form a wireless connection (Para. [0067] with the reader (solenoid).
With regard to claim 4, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 3 above. Tayenaka further discloses the data storage medium (random access memory) is positioned on the dispersion device (100) such that the wireless connection is formed when the dispersion device is coupled to the ablutionary fitting (Fig. 3B).
With regard to claim 5, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the data storage medium comprises an electronic data storage medium arranged to electronically store the one or more spray characteristics  (Para. [0016]).
With regard to claim 6, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 5 above. Tayenaka further discloses the data storage medium comprises a near field communication (NFC) chip and is readable by an associated NFC reader provided on the ablutionary fitting (Bluetooth Para. [0087]).
With regard to claim 8, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 5 above. Tayenaka further discloses the data storage medium comprises a passive data storage device (random access memory).
With regard to claim 9, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 2 above. Tayenaka further discloses the data storage medium comprises a computer readable optical label (optical media storage device, Para. [0160]) and the reader comprises an optical reader arranged to read the optical label (Para. [0160]).
With regard to claim 10, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the one or more spray characteristics each define one or more desired properties of the water spray to define a desired user experience (temperature, Para. [0173]).
With regard to claim 11, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 10 above. Tayenaka further discloses the data storage medium is pre-loaded with one or more spray characteristics corresponding to a certain pre-defined user experience (Para. [0171]).
With regard to claim 12, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 10 above. Tayenaka further discloses the data storage medium is programmable by the user to define the one or more spray characteristics such that they correspond to a desired user experience (Para. [0171]).
With regard to claim 14, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the one or more spray characteristics define a time dependent change in a property of the water spray (Para. [0171]).
With regard to claim 15, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 14 above. Tayenaka further discloses the one or more spray characteristics define a sequence of varying water spray properties such that combinations of any one or more of a water temperature, a water flow rate, or a spray pattern may be varied over time to create different user experiences (Para. [0171]).
With regard to claim 16, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the ablutionary fitting (101/202/220/207/155, Fig. 3A-B) comprises a controller (Para. [0059]) arranged to receive the one or more spray characteristics, the controller being in communication with one or more components (202/220 valve) of the ablutionary fitting operable to change the properties of the water spray (flow rates).
With regard to claim 17, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 16 above. Tayenaka further discloses the components operable to change the properties of the water spray include any one or more of: i) a water source supplying water to the outlet; ii) one or more nozzles provided at the outlet; or iii) the dispersion device (Para. [0171]).
With regard to claim 18, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 1 above. Tayenaka further discloses the ablutionary fitting (101/202/220/207/155, Fig. 3A-B) comprises a shower (102), and wherein the one or more spray characteristics define a shower experience (Para. [0171]).
With regard to claim 21, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 2 above. Tayenaka further discloses the data storage medium (random access memory “RAM”, Para. [0160])  is coupled to the flow dispersion device (100) such that the data storage medium is within a reader range of the reader (solenoid, Para. [0097]) when the flow dispersion device is coupled to the ablutionary fitting (Fig. 3A-B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tayenaka in view of Deivasigamani et al. (US 2017/0050201 A1).
With regard to claim 7, the device of Tayenaka discloses the invention as disclosed in the rejection of claim 6 above. However, Tayenaka does not disclose the NFC chip comprises a Radio Frequency Identification (RFID) tag..
Deivasigamani teaches a flow dispersion device comprising a NFC chip comprises a Radio Frequency Identification (RFID) tag (RFID Para. [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tayenaka, by incorporating the Radio Frequency Identification tag and its corresponding receiver as taught by Deivasigamani, for the purpose of providing a proximity sensor for detection of an object within the service area for a hot shower demand (Para. [0016]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tayenaka.
With regard to claim 19, the device of Tayenaka discloses the invention as disclosed in the rejection of claims 1-18 above. However, Tayenaka is silent to disclose a plurality of flow dispersion devices.
It is noted by the Examiner that the prior art disclosed a flow dispersion device for use with an ablutionary fitting. Although the reference did not disclose a plurality of flow dispersion devices, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build a plurality of flow dispersion devices instead of one, for the benefit of accommodating a large shower area.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752